 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorneys for Plaintiffs
 9                    IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
10
11
     SADIE HELM, An Individual,                       CASE NO.: 2:19-cv-00382-GMN-BNW
12
                         Plaintiff,
13   v.
                                                       STIPULATION AND ORDER TO
14   CITY OF LAS VEGAS, CITY OF HENDERSON,             DISMISS WITH PREJUDICE
     NATHAN HANNIG, an Individual, MARIO
15   RUEDA, an Individual, RUBEN SANCHEZ, an
     Individual, JAMES SUAREZ, an Individual,
16   JONATHAN CUFF, an Individual, JOSEPH “JOE”
     VANEK, an Individual, JAROD BARTO, an
17   Individual, CODY RACINE, an Individual JASON
     TULLIS, an Individual, and ZACH YEOMAN, an
18   Individual, WILLIAM MCDONALD, an Individual,
     and as an Individual, JON STEVENSON, an
19   Individual, JOHN DOE #1, likely an Individual,
     DOES I -X; ROE CORPORATIONS I -X,
20
21                       Defendants.

22
23
24
25
26
27
28
                                        Page 1 of 2
 1               STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
 2
 3
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff SADIE
 4
 5   HELM and Defendant CODY RACINE by and through their respective counsel, that SADIE

 6   HELM’s complaint against DEFENDANT be dismissed with prejudice, each party to bear their
 7   own attorneys’ fees and costs.
 8
 9
10   IT IS SO STIPULATED:
11   Dated this 3rd day of February 2020.             Dated this 3rd day of February 2020.
12
     HKM Employment Attorneys LLP                     Gabroy Law Offices
13
14
            /s/ Jenny L. Foley                        /s/ Christian J. Gabroy
     Jenny L. Foley, Ph.D., Esq.                      Christian J. Gabroy, Esq.
15   Nevada Bar No. 9017                              Nevada Bar No. 8805
     1785 East Sahara Ave., Suite 300                 170 South Green Valley Parkway
16   Las Vegas, Nevada 89104                          Henderson, Nevada 89012
     Attorney for Plaintiff                           Attorney for Defendant
17
18                                           ORDER
19
     IT IS SO ORDERED.
20
                       February
21   Dated this __
                5 day of January, 2020.

22
23                                             _______________________________
24                                             Gloria M. Navarro, District Judge
                                               United States District Court
25
26
27
28
                                            Page 2 of 2
